835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William K. ELRICH, Plaintiff-Appellant,v.VETERANS ADMINISTRATION REGIONAL OFFICE, Old Republic LifeIns. Co., Citizens Mtg. Corp., DBA ManufacturersHanover Mtg. Corp., and Union Dime Svgs.Bank, Defendants-Appellees.
No. 87-3323.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's order dismissing his civil rights action against the government and private defendants for alleged wrongful deprivation of his real and personal property resulting from the defendants' refusal to pay his mortgage disability payments.  The appeal was referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the district court's judgment for reasons stated in the magistrate's report and recommendation dated February 23, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.